Exhibit 10.1

 

AGREEMENT FOR TERMINATION OF EXECUTIVE

SUPPLEMENTAL COMPENSATION AND SPLIT DOLLAR

AGREEMENTS AND RELEASE AND WAIVER

 

In consideration for the payment by Nevada Security Bank (the “Bank”) of the
nominal consideration of $10,000 (“Consideration”) concurrent with the execution
of this Agreement,                      (the “Executive”) hereby voluntarily
agrees to forfeit without any other consideration any other rights under or
interest in the (i) Executive Supplemental Compensation Agreement, as entered
into by and between the Bank and the Executive and most recently amended
December 31, 2008 (“SERP”) and (ii) the Split Dollar Agreement, as entered into
by and between the Bank and Executive and most recently amended December 31,
2008 (“BOLI”).  The Bank Holdings, the Bank’s parent corporation, Bank and the
Executive, collectively shall be referred to as the “Parties” and any such
person or entity on an individual basis as a “Party.”

 

The Executive further releases The Bank Holdings and the Bank from any liability
for the termination of the SERP and BOLI, including Executive’s liability for
any excise taxes or interest, under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) for the payment of the Consideration to Executive.
 The Executive acknowledges that Executive shall be liable for the payment of
any federal and/or state income taxes, excise taxes and interest associated with
the payment of the Consideration to Executive, including any withholding taxes. 
In addition, the Executive further waives any claim against The Bank Holdings
and the Bank for the changes to Executive’s compensation or benefits that are
the direct result of the Executive’s forfeiture of the SERP and BOLI.

 

This waiver includes and releases all claims the Executive may have under the
laws of the United States or any state , known or unknown, in law or equity,
that the parties ever had, now have, may have, or claim to have against any and
all of the persons or entities named in this paragraph arising out of, or by
reason of this agreement, or related to the requirements imposed by the
aforementioned forfeiture of the SERP and BOLI including without limitation a
claim for any compensation or other payments Executive would otherwise receive.

 

It is the express intention of the Parties that this agreement shall be
effective as a full and final accord, satisfaction and release as to the matters
released herein. In furtherance of this intention, as to the matters released
herein, each Party expressly waives and relinquishes, to the fullest extent
permitted by applicable law, including but not limited to all provisions, rights
and benefits of California Civil Code Section 1542, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Each Party also expressly waives and relinquishes, to the fullest extent
permitted by applicable law, the provisions, rights and benefits conferred by
any law of any state, territory, or

 

--------------------------------------------------------------------------------


 

commonwealth of the United States, or principle of common law, or of
international or foreign law, which is similar, comparable or equivalent to
California Civil Code Section 1542.

 

The Executive further states that (i) the Executive has carefully read this
document, (ii) the Executive has had the opportunity to consult an attorney to
have any questions concerning this document explained to the Executive,
(iii) the Executive fully understand its final and binding effect, including the
federal and state income tax effects of the payment of the Consideration to
Executive (iv) the only promises made by the Bank and The Bank Holdings to the
Executive to sign this document are those stated above and (v) the Executive is
signing this document voluntarily.  Each Party or its respective counsel has
cooperated in the drafting and preparation of this waiver.  This waiver shall
not be construed against any Party as the drafter thereof.

 

Executed this 11th day of March, 2009.

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

CONSENT OF THE EXECUTIVE’S SPOUSE

TO THE PRECEDING TERMINATION OF

THE EXECUTIVE SUPPLEMENTAL COMPENSATION

AND SPLIT DOLLAR AGREEMENTS AND RELEASE AND WAIVER

 

I,                           , being the spouse of                       , after
being afforded the opportunity to consult with independent counsel of my
choosing, do hereby acknowledge that I consent to my spouse’s forfeiture of the
(i) Executive Supplemental Compensation Agreement, as entered into by and
between Nevada Security Bank and my spouse and most recently amended
December 31, 2008 (“SERP”) and (ii) the Split Dollar Agreement, as entered into
by and between Nevada Security Bank and my spouse and as most recently amended
December 31, 2008 (“BOLI”).  Nevada Security Bank, (the “Bank”), The Bank
Holdings, the Bank’s parent corporation, and I, collectively shall be referred
to as the “Parties” and any such person or entity on an individual basis shall
be referred to as a “Party.”

 

I understand that the aforementioned consent to my spouse’s forfeiture of the
SERP and BOLI adversely affects my community property interest in the benefits
provided for under the terms of the SERP and BOLI.

 

I further release The Bank Holdings and Nevada Security Bank from any liability
for my spouse’s forfeiture of the SERP and BOLI.  In addition, I further waive
any claim against The Bank Holdings and Nevada Security Bank for the changes to
the compensation or benefits of my spouse and me that are the direct result of
my spouse’s forfeiture of the SERP and BOLI.

 

This waiver includes and releases all claims I may have under the laws of the
United States or any state related to the requirements imposed by my spouse’s
forfeiture of the SERP and BOLI, including without limitation a claim for any
compensation or other payments my spouse or I would otherwise receive.

 

It is the express intention of the Parties that this agreement shall be
effective as a full and final accord, satisfaction and release as to the matters
released herein.  In furtherance of this intention, as to the matters released
herein, each Party expressly waives and relinquishes, to the fullest extent
permitted by applicable law, including but not limited to all provisions, rights
and benefits of California Civil Code Section 1542, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Each Party also expressly waives and relinquishes, to the fullest extent
permitted by applicable law, the provisions, rights and benefits conferred by
any law of any state, territory, or commonwealth of the United States, or
principle of common law, or of international or foreign law, which is similar,
comparable or equivalent to California Civil Code Section 1542.

 

I further state that I (i) have carefully read this document, (ii) have had the
opportunity to

 

--------------------------------------------------------------------------------


 

consult an attorney to have any questions concerning this document explained to
me, (iii) fully understand its final and binding effect, including the federal
and state income tax effects of the payment of the Consideration to Executive on
me and (iv) am signing this document voluntarily.  Each Party or its respective
counsel has cooperated in the drafting and preparation of this waiver.  This
waiver shall not be construed against any Party as the drafter thereof.

 

 

Dated: March 11, 2009

 

 

--------------------------------------------------------------------------------